Worden, J.
This was an action by The State against Knott, Kistler, and Myers, on a recognizance.
The recognizance appears to have been entered into before William Fleming, sheriff of Allen county, and is conditioned for the appearance of Knott at the next term of the Circuit Court, to answer to a charge of larceny. Myers demurred to the complaint, but the demurrer was overruled, and he excepted. Such farther proceedings were had as that final judgment was rendered for the plaintiff.
Myers only appeals.
We are of the opinion that the complaint is insufficient, and that the demurrer thereto should have been sustained.
It does not appear, either by averment or inference, that Fleming had arrested Knott by virtue of any warrant for that purpose, or that he had any other authority to take the recognizance in question. The facts which authorized the sheriff to take the recognizance should have been shown. Blackman v. The State, 12 Ind. 556.
Per Curiam.
The judgment, as to Myers, is reversed, and the cause remanded.